

 S2425 ENR: Patient Access and Medicare Protection Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 2425IN THE SENATE OF THE UNITED STATESAN ACTTo amend titles XVIII and XIX of the Social Security Act to improve payments for complex
			 rehabilitation technology and certain radiation therapy services, to
			 ensure flexibility in applying the hardship exception for meaningful use
			 for the 2015 EHR reporting period for 2017 payment adjustments, and for
 other purposes.1.Short titleThis Act may be cited as the Patient Access and Medicare Protection Act.2.Non-application of Medicare fee schedule adjustments for wheelchair accessories and seat and back
			 cushions when furnished in connection with complex rehabilitative power
 wheelchairs(a)Non-application(1)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services shall not, prior to January 1, 2017, use information on the payment determined under the competitive acquisition programs under section 1847 of the Social Security Act (42 U.S.C. 1395w–3) to adjust the payment amount that would otherwise be recognized under section 1834(a)(1)(B)(ii) of such Act (42 U.S.C. 1395m(a)(1)(B)(ii)) for wheelchair accessories (including seating systems) and seat and back cushions when furnished in connection with Group 3 complex rehabilitative power wheelchairs.(2)ImplementationNotwithstanding any other provision of law, the Secretary may implement this subsection by program instruction or otherwise.(b)GAO study and report(1)Study(A)In generalThe Comptroller General of the United States shall conduct a study on wheelchair accessories (including seating systems) and seat and back cushions furnished in connection with Group 3 complex rehabilitative power wheelchairs. Such study shall include an analysis of the following with respect to such wheelchair accessories and seat and back cushions in each of the groups described in clauses (i) through (iii) of subparagraph (B):(i)The item descriptions and associated HCPCS codes for such wheelchair accessories and seat and back cushions.(ii)A breakdown of utilization and expenditures for such wheelchair accessories and seat and back cushions under title XVIII of the Social Security Act.(iii)A comparison of the payment amount under the competitive acquisition program under section 1847 of such Act (42 U.S.C. 1395w–3) with the payment amount that would otherwise be recognized under section 1834 of such Act (42 U.S.C. 1395m), including beneficiary cost sharing, for such wheelchair accessories and seat and back cushions.(iv)The aggregate distribution of such wheelchair accessories and seat and back cushions furnished under such title XVIII within each of the groups described in subparagraph (B).(v)Other areas determined appropriate by the Comptroller General.(B)Groups describedThe following groups are described in this subparagraph:(i)Wheelchair accessories and seat and back cushions furnished predominantly with Group 3 complex rehabilitative power wheelchairs.(ii)Wheelchair accessories and seat and back cushions furnished predominantly with power wheelchairs that are not described in clause (i).(iii)Other wheelchair accessories and seat and back cushions furnished with either power wheelchairs described in clause (i) or (ii).(2)ReportNot later than June 1, 2016, the Comptroller General of the United States shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative as the Comptroller General determines to be appropriate.3.Transitional payment rules for certain radiation therapy services under the Medicare physician fee
 schedule(a)In generalSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—(1)in subsection (b), by adding at the end the following new paragraph:(11)Special rule for certain radiation therapy servicesThe code definitions, the work relative value units under subsection (c)(2)(C)(i), and the direct inputs for the practice expense relative value units under subsection (c)(2)(C)(ii) for radiation treatment delivery and related imaging services (identified in 2016 by HCPCS G-codes G6001 through G6015) for the fee schedule established under this subsection for services furnished in 2017 and 2018 shall be the same as such definitions, units, and inputs for such services for the fee schedule established for services furnished in 2016.; and(2)in subsection (c)(2)(K), by adding at the end the following new clause:(iv)Treatment of certain radiation therapy servicesRadiation treatment delivery and related imaging services identified under subsection (b)(11) shall not be considered as potentially misvalued services for purposes of this subparagraph and subparagraph (O) for 2017 and 2018..(b)Report to Congress on alternative payment modelNot later than 18 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the development of an episodic alternative payment model for payment under the Medicare program under title XVIII of the Social Security Act for radiation therapy services furnished in nonfacility settings.4.Ensuring flexibility in applying hardship exception for meaningful use
			 for 2015 EHR reporting period for 2017 payment
 adjustments(a)Eligible professionalsSection 1848(a)(7)(B) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(B)) is amended, in the first sentence, by inserting (and, with respect to the payment adjustment under subparagraph (A) for 2017, for categories of eligible professionals, as established by the Secretary and posted on the Internet website of the Centers for Medicare & Medicaid Services prior to December 15, 2015, an application for which must be submitted to the Secretary by not later than March 15, 2016) after case-by-case basis.(b)Eligible hospitalsSection 1886(b)(3)(B)(ix) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(ix)) is amended—(1)in the first sentence of subclause (I), by striking (n)(6)(A) and inserting (n)(6); and(2)in subclause (II), in the first sentence, by inserting (and, with respect to the application of subclause (I) for fiscal year 2017, for categories of subsection (d) hospitals, as established by the Secretary and posted on the Internet website of the Centers for Medicare & Medicaid Services prior to December 15, 2015, an application for which must be submitted to the Secretary by not later than April 1, 2016) after case-by-case basis.(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services shall implement the provisions of, and the amendments made by, subsections (a) and (b) by program instruction, such as through information on the Internet website of the Centers for Medicare & Medicaid Services.5.Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking $5,000,000 and inserting $0.6.Strengthening Medicaid Program integrity through flexibilitySection 1936 of the Social Security Act (42 U.S.C. 1396u–6) is amended—(1)in subsection (a), by inserting , or otherwise, after entities; and(2)in subsection (e)—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting (including the costs of equipment, salaries and benefits, and travel and training) after Program under this section; and(B)in paragraph (3), by striking by 100 and inserting by 100, or such number as determined necessary by the Secretary to carry out the Program,.7.Establishing
			 Medicare administrative contractor error reduction incentives(a)In
 generalSection 1874A(b)(1)(D) of the Social Security Act (42 U.S.C. 1395kk–1(b)(1)(D)) is amended—(1)by striking quality.—The Secretary and inserting “quality.—(i)In generalSubject to clauses (ii) and (iii), the Secretary;
 and(2)by inserting after clause (i), as added by paragraph (1), the following new clauses:(ii)Improper
 payment rate reduction incentivesThe Secretary shall provide incentives for medicare administrative contractors to reduce the improper payment error rates in their jurisdictions.(iii)IncentivesThe incentives provided for under clause (ii)—(I)may include a sliding scale of award fee payments and additional incentives to medicare administrative contractors that either reduce the improper payment rates in their jurisdictions to certain thresholds, as determined by the Secretary, or accomplish tasks, as determined by the Secretary, that further improve payment accuracy; and(II)may include substantial reductions in award fee payments under cost-plus-award-fee contracts, for medicare administrative contractors that reach an upper end improper payment rate threshold or other threshold as determined by the Secretary, or fail to accomplish tasks, as determined by the Secretary, that further improve payment accuracy..(b)Effective
			 date(1)In
 generalThe amendments made by subsection (a) shall apply to contracts entered into or renewed on or after the date that is 3 years after the date of enactment of this Act.(2)Application to existing contractsIn the case of contracts in existence on or after the date of the enactment of this Act and that are not subject to the effective date under paragraph (1), the Secretary of Health and Human Services shall, when appropriate and practicable, seek to apply the incentives provided for in the amendments made by subsection (a) through contract modifications.8.Strengthening
			 penalties for the illegal distribution of a Medicare, Medicaid, or CHIP
 beneficiary identification or billing privilegesSection 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended by adding at the end the following:(4)Whoever without lawful authority knowingly and willfully purchases, sells or distributes, or arranges for the purchase, sale, or distribution of a beneficiary identification number or unique health identifier for a health care provider under title XVIII, title XIX, or title XXI shall be imprisoned for not more than 10 years or fined not more than $500,000 ($1,000,000 in the case of a corporation), or both..9.Improving the
			 sharing of data between the Federal Government and State Medicaid
			 programs(a)In
 generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a plan to encourage and facilitate the participation of States in the Medicare-Medicaid Data Match Program (commonly referred to as the Medi-Medi Program) under section 1893(g) of the Social Security Act (42 U.S.C. 1395ddd(g)).(b)Program
			 revisions To improve Medi-Medi Data Match Program participation by
 StatesSection 1893(g)(1)(A) of the Social Security Act (42 U.S.C. 1395ddd(g)(1)(A)) is amended—(1)in the matter preceding clause (i), by inserting or otherwise after eligible entities;(2)in clause (i)—(A)by inserting to review claims data after algorithms; and(B)by striking service, time, or patient and inserting provider, service, time, or patient;(3)in clause (ii)—(A)by inserting to investigate and recover amounts with respect to suspect claims after appropriate actions; and(B)by striking ; and and inserting a semicolon;(4)in clause (iii), by striking the period and inserting ; and; and(5)by adding at the end the following new clause:(iv)furthering the Secretary’s design, development, installation, or enhancement of an automated data system architecture—(I)to collect, integrate, and assess data for purposes of program integrity, program oversight, and administration, including the Medi-Medi Program; and(II)that improves the coordination of requests for data from States..(c)Providing
			 states with data on improper payments made for items or services provided
			 to
			 dual eligible individuals(1)In
 generalThe Secretary shall develop and implement a plan that allows each State agency responsible for administering a State plan for medical assistance under title XIX of the Social Security Act access to relevant data on improper or fraudulent payments made under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for health care items or services provided to dual eligible individuals.(2)Dual eligible
 individual definedIn this section, the term dual eligible individual means an individual who is entitled to, or enrolled for, benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.), or enrolled for benefits under part B of title XVIII of such Act (42 U.S.C. 1395j et seq.), and is eligible for medical assistance under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a waiver of such plan.Speaker of the House of RepresentativesVice President of the United States and President of the Senate